DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “at least one of the first and second CTEs limiting a change in the back focal length…” (line 2-3) is vague and renders the claims indefinite. The CTEs are of parameter constants, which are constant coefficients to describing thermal expansions of related elements, which are not component parts of the optical system. The lens barrel having a first coefficient of thermal expansion (CTE) and the lens mount having a second CTE may limit a change in the back focal length of clamed optical system. But the coefficients of thermal expansions (--the first and second CTEs) themselves cannot directly limit a change in the back focal length of clamed optical system.

Claims 2-16 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 20 has the same undefined issue (line 5-8) as that of claim 1.
 
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hiroyuki et al (JP 2016218139, English translation attached, all the line numbers listed below are line numbers in English translation).

Regarding Claim 1, Hiroyuki teaches an optical system (abstract; fig. 1), comprising: 

a substrate (fig. 1, 16); 
an image sensor on the substrate, the image sensor having an image plane (fig. 1, 8); 

a lens barrel defining a mechanical axis that intersects the image sensor and image plane, the lens barrel having a first coefficient of thermal expansion (CTE) (fig. 1, 1; --showing that lens barrel 1 and lens mount 17 are made with different materials); 

a lens mount integrally formed with the lens barrel, the lens mount being connected to the substrate, the lens mount having a second CTE (fig. 1, 17; --showing that lens barrel 1 and lens mount 17 are made with different materials); and 
(NOTE: concerning use of the term “integral/integrally”, it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328.  Thus, the elements of 1 and 17 listed above meet the broad limitations of “integral/integrally” since they are fastened together or connected);

at least one lens element in the lens barrel on the mechanical axis and defining an optical axis that intersects the image sensor and image plane (fig. 1, 2, 3, 4, 5, 6, 7 –lenses, 8 –imaging sensor), a last powered optical surface of the at least one lens element being spaced along the optical axis from the image plane by a back focal length (fig. 1, 7, 8; fig. 2, the distance between 7 and 8 is 5.62; ¶[0048], line 501-503, the sensor distance (B-D) between the lens 7 and the image sensor 8 is set according to the back focus of the lens group 19),

at least one of the first and second CTEs limiting a change in the back focal length as a result of a change in temperature of the optical system to prevent defocusing and degradation of an image received by the image sensor (abstract, 8-14, a ratio of a focus distance of the optical system ….with respect to a peak position of the MTF de-focus curve at the set reference temperature is set to be 0.0015 or less; ¶[0018], line 199-206, This prevents the distance from the lens unit to the sensor (back focus) from deviating significantly due to temperature changes when used in harsh temperature environments such as in-vehicle cameras; ¶[0050], line 531-536, By setting it higher, it is possible to suppress defocusing caused by fluctuations in back focus due to temperature; ---- further, this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Hiroyuki teaches the optical system recited in claim 1, wherein the lens barrel having integrally formed first and second barrel portions, the first barrel portion including a flange that engages the lens mount, the second barrel portion extending from the flange toward the substrate and into a mount opening of the lens mount (fig. 1, 1c 16, 17; 1c--flange; 1c and portion of 1 above 1c -- first barrel portion; portion of 1 below 1c –second barrel portion).

Regarding Claim 3, Hiroyuki teaches the optical system recited in claim 2, wherein the lens mount and the flange engage one another at a connection plane that extends transverse to the mechanical axis (fig. 1, 1c, 17), 
the change in temperature of the optical system causing a length of the second barrel portion, measured along the mechanical axis, to change, a change in the length of the second barrel portion correspondingly urging the last powered optical surface along the optical axis toward or away from the connection plane (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 4, Hiroyuki teaches the optical system recited in claim 3, wherein the second barrel portions has therein the at least one lens element, the at least one lens element in the second barrel portion having the last powered optical surface (fig. 1, 7), 
an increase in the length of the second barrel portion as a result of an increase in temperature of the optical system urging the last powered optical surface along the optical axis away from the connection plane, a decrease in the length of the second barrel portion as a result of an increase in temperature of the optical system urging the last powered optical surface along the optical axis toward the connection plane (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 5, Hiroyuki teaches the optical system recited in claim 2, wherein each of the first and second barrel portions have therein at least one lens element positioned on the mechanical axis (fig. 1, 2, 3, 4, 5, 6, 7).

Regarding Claim 7, Hiroyuki teaches the optical system recited in claim 1, wherein the first and second CTEs are the same (¶[0051], line 543-545, the linear expansion coefficients of the support member 17 and the lens barrel 1 may be the same, and the support member 17 and the lens barrel 1 may be made of the same member).

Regarding Claim 8, Hiroyuki teaches the optical system recited in claim 1, wherein the first and second CTEs are different from one another (¶[0020], line 220-225, the coefficient of linear expansion of the support member along the optical axis direction is smaller than the coefficient of linear expansion of the lens barrel).

Regarding Claim 9, Hiroyuki teaches the optical system recited in claim 1, wherein the change in temperature of the optical system causes a length of the lens mount, measured along the mechanical axis, to increase or decrease, an increase in the length of the lens mount urging the last powered optical surface away from the image plane, a decrease in the length of the lens mount urging the last powered optical surface toward the image plane (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 11, Hiroyuki teaches the optical system recited in claim 1, wherein the image sensor has a third CTE (fig. 1, 8-- imaging sensor), 
a change in temperature of the optical system causing a length of the image sensor, measured along the mechanical axis, to increase or decrease, an increase in the length of the image sensor urging the image plane toward the last powered optical surface, a decrease in the length of the image sensor urging the image plane away from the last powered optical surface (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 12, Hiroyuki teaches the optical system recited in claim 1, wherein a length of the lens mount, measured along the mechanical axis, is selected to further limit the change in the back focal length as a result of the change in temperature of the optical system (¶[0046], line 473-480, the support member 17 thermally expands and expands and contracts in the optical axis direction of the lens group 19, the distance between the lens barrel 1 supported by the support member 17 and the imaging sensor 8 changes accordingly; ¶[0050], line 531-536, the linear expansion coefficient of the support member 17 along the optical axis direction becomes the linear expansion coefficient of the lens barrel 1 along the optical axis direction. By setting it higher, it is possible to suppress defocusing caused by fluctuations in back focus due to temperature).

Regarding Claim 13, Hiroyuki teaches the optical system recited in claim 1, wherein the lens mount and lens barrel engage one another at a connection plane that extends transverse to the mechanical axis (fig. 1, 1c, 17), the optical axis intersecting the last powered optical surface at an intersection point (fig. 1, 7), a distance between the connection plane and the intersecting point, measured along the mechanical or optical axis, being selected to further limit the change in the back focal length as a result of the change in temperature of the optical system (fig. 1, distances B, C, D; ¶[0046], line 473-480, the support member 17 thermally expands and expands and contracts in the optical axis direction of the lens group 19, the distance between the lens barrel 1 supported by the support member 17 and the imaging sensor 8 changes accordingly; ¶[0050], line 531-536, the linear expansion coefficient of the support member 17 along the optical axis direction becomes the linear expansion coefficient of the lens barrel 1 along the optical axis direction. By setting it higher, it is possible to suppress defocusing caused by fluctuations in back focus due to temperature).

Regarding Claim 14, Hiroyuki teaches the optical system recited in claim 1, wherein the change in temperature of the optical system causes a change in at least one of a length of the at least one lens element, measured along the optical axis, an arc of the at least one lens element and the refractive index of the at least one lens element, the change in at least one of the length, arc and refractive index of the at least one lens element urging the last powered optical surface toward or away from the image plane (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 15, Hiroyuki teaches the optical system recited in claim 14, further comprising at least one spacer element in the lens barrel to hold the at least one lens element in the lens barrel (fig. 1, 13, 14, 15), 
the change in temperature of the optical system causing a length of the at least one spacer element, measured along the optical axis, to change, the change in the length of the at least one spacer element urging the last powered optical surface along the optical axis toward or away from the image plane (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 16, Hiroyuki teaches a driver assist system for a vehicle, comprising the optical system recited in claim 1 (abstract, line 1-5, To provide a lens unit for a camera and an on-vehicle camera capable of ensuring sufficient resolution even if exposed to a bad temperature environment).

Regarding Claim 17, Hiroyuki teaches an optical system (abstract; fig. 1), comprising: 

a substrate (fig. 1, 16);  
an image sensor on the substrate (fig. 1, 8); 
a lens barrel defining a mechanical axis that intersects the image sensor (fig. 1, 1); 
a lens mount integrally formed with the lens barrel so that the lens barrel and mount are constructed as a single piece, the lens mount being connected to the substrate and connecting the lens barrel to the substrate (fig. 1, 1, 16, 17-- lens mount); and 
(NOTE: concerning use of the term “integral/integrally”, it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328.  Thus, the elements of 1 and 17 listed above meet the broad limitations of “integral/integrally” since they are fastened together or connected);

at least one lens element in the lens barrel on the mechanical axis (fig. 1, (fig. 1, 2, 3, 4, 5, 6, 7 –lenses) .

Regarding Claim 18, Hiroyuki teaches the optical system recited in claim 17, wherein the lens barrel having integrally formed first and second barrel portions, the first barrel portion including a flange that engages the lens mount, the second barrel portion extending from the flange toward the substrate and into a mount opening of the lens mount (fig. 1, 1c 16, 17; 1c--flange; 1c and portion of 1 above 1c -- first barrel portion; portion of 1 below 1c –second barrel portion).

Regarding Claim 19, Hiroyuki teaches the optical system recited in claim 17, wherein the lens mount and flange engage one another at a connection plane that extends transverse to the mechanical axis (fig. 1, 1c, 17), 
an optical axis defined by the at least one lens element intersecting a last powered optical surface of the at least one lens element at an intersection point (fig. 1, 7), a distance between the connection plane and the intersecting point, measured along the mechanical or optical axis, being selected to further limit the change in the back focal length as a result of the change in temperature of the optical system (fig. 1, distances B, C, D; ¶[0046], line 473-480, the support member 17 thermally expands and expands and contracts in the optical axis direction of the lens group 19, the distance between the lens barrel 1 supported by the support member 17 and the imaging sensor 8 changes accordingly; ¶[0050], line 531-536, the linear expansion coefficient of the support member 17 along the optical axis direction becomes the linear expansion coefficient of the lens barrel 1 along the optical axis direction. By setting it higher, it is possible to suppress defocusing caused by fluctuations in back focus due to temperature).

Regarding Claim 20, Hiroyuki teaches the optical system recited in claim 17, wherein the image sensor has an image plane (fig. 1, 8), a last optical surface of the at least one lens element being spaced along an optical axis defined by the at least one lens element from the image plane by a back focal length (fig. 1, 7, 8), the lens barrel having a first coefficient of thermal expansion (CTE), the lens mount having a second CTE (fig. 1, 17; --showing that lens barrel 1 and lens mount 17 are made with different materials), 

at least one of the first and second CTEs limiting a change in the back focal length as a result of a change in temperature of the optical system to prevent defocusing and degradation of an image received by the image sensor (¶[0018], line 199-206, This prevents the distance from the lens unit to the sensor (back focus) from deviating significantly due to temperature changes when used in harsh temperature environments such as in-vehicle cameras; ¶[0050], line 531-536, By setting it higher, it is possible to suppress defocusing caused by fluctuations in back focus due to temperature; ---- further, this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 21, Hiroyuki teaches the optical system recited in claim 17, wherein a length of the lens mount, measured along the mechanical axis, is selected to further limit the change in the back focal length as a result of the change in temperature of the optical system (¶[0046], line 473-480, the support member 17 thermally expands and expands and contracts in the optical axis direction of the lens group 19, the distance between the lens barrel 1 supported by the support member 17 and the imaging sensor 8 changes accordingly; ¶[0050], line 531-536, the linear expansion coefficient of the support member 17 along the optical axis direction becomes the linear expansion coefficient of the lens barrel 1 along the optical axis direction. By setting it higher, it is possible to suppress defocusing caused by fluctuations in back focus due to temperature).

Claims 1-2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Yuan et al (US 20190196134).

Regarding Claim 1, Yuan teaches an optical system (abstract; figs. 1-2), comprising: 

a substrate (fig. 2, 10); 
an image sensor on the substrate, the image sensor having an image plane (fig. 2, 11); 

a lens barrel defining a mechanical axis that intersects the image sensor and image plane, the lens barrel having a first coefficient of thermal expansion (CTE) (fig. 2, 30, 31, 22; --showing that lens barrel 30, 31, 22 and lens mount 21 are made with different materials); 

a lens mount integrally formed with the lens barrel, the lens mount being connected to the substrate, the lens mount having a second CTE (fig. 2, 21, 10, 30, 31, 22; --showing that lens barrel 30, 31, 22 and lens mount 21 are made with different materials); and 
(NOTE: concerning use of the term “integral/integrally”, it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328.  Thus, the elements of 21, 22, 30 and 31 listed above meet the broad limitations of “integral/integrally” since they are fastened together or connected);

at least one lens element in the lens barrel on the mechanical axis and defining an optical axis that intersects the image sensor and image plane (fig. 2, 32s –lenses, 11 –imaging sensor), a last powered optical surface of the at least one lens element being spaced along the optical axis from the image plane by a back focal length (fig. 2, the lowest lens 32; distance D),

at least one of the first and second CTEs limiting a change in the back focal length as a result of a change in temperature of the optical system to prevent defocusing and degradation of an image received by the image sensor (¶[0006], line 1-16, the first axial thermal deformation and the second axial thermal deformation can compensate thermal deformation of the components inside the camera (e.g., the lens barrel, the base, the circuit board). Therefore, the distance between the lens and the optical sensing member can be retained after the thermal source is applied to the camera, and the focal length for displaying an image can be maintained to keep the quality of the image; ---- further, this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Yuan is same to that recited in the claim 1, then the optical thermal functions provided by Yuan has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Yuan teaches the optical system recited in claim 1, wherein the lens barrel having integrally formed first and second barrel portions, the first barrel portion including a flange that engages the lens mount, the second barrel portion extending from the flange toward the substrate and into a mount opening of the lens mount (fig. 2, 30, 31, 22, 23; 23--flange; 23 and portion of 30 above 23 -- first barrel portion; 22 –second barrel portion).

Regarding Claim 6, Yuan teaches the optical system recited in claim 2, wherein the second barrel portion has the first CTE, the first barrel portion having a different CTE than the first CTE (fig. 2, 22, 31; --showing 22 and 31 are made with different materials).

Regarding Claim 10, Hiroyuki teaches the optical system recited in claim 1, further comprising a layer of adhesive between the lens mount and the substrate that connects the lens mount to the substrate, the layer of adhesive having an adhesive CTE (fig. 2, 10, 21; ¶[0017], line 1-7, The first end 211 of the first ring 21 is fixed on the base 10 (for example, the first end 211 is fixed on the base 10 through gluing….));
the change in temperature of the optical system causing a length of the layer of adhesive, measured along the mechanical axis, to increase or decrease, an increase in the length of the layer of adhesive urging the last powered optical surface away from the image plane, a decrease in the length of the layer of adhesive urging the last powered optical surface toward the image plane (-- this portion of claim is of functional claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hiroyuki is same to that recited in the claim 1, then the optical thermal functions provided by Hiroyuki has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872